Citation Nr: 1310684	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  07-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable evaluation for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia that denied a compensable evaluation for asbestosis.

The Veteran testified before the undersigned Acting Veterans Law Judge sitting at the Board in September 2011.  A transcript of that hearing is of record.

In February 2012, the Board remanded the matter on appeal to the RO, via the Appeals Management Center (AMC), for additional development.  The AMC returned this appeal to the Board in September 2012.  Unfortunately, for reasons discussed below, remand is once again necessary.  Hence, this appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets further delay to this appeal.  However, review of the record reveals that further action on the Veteran's claim is warranted.  

As discussed in the Board's February 2012 remand, the Veteran identified at his Board hearing that he has ongoing treatment with a private (non-VA) pulmonary specialist - namely, Dr. Cooper.  In view of such testimony, the Board remanded this appeal, in part, to afford the Veteran an opportunity to provide VA with sufficient information and release to obtain these records on his behalf.  In its instructions, the Board noted that "the RO should make as many attempts as necessary to obtain all identified records" and that if unsuccessful the Veteran was "to be notified in order to allow him the opportunity to obtain and submit those records for VA review."  

Review of the claims file reveals that the Veteran provided VA with a properly executed release form (i.e., VA Form 21-4142) for Dr. Cooper in March 2012.  Thereafter, in June 2012, the AMC sent a request to Dr. Cooper for any evaluation and/or treatment records pertaining to the Veteran.  No reply was received.  Additional follow up requests were not made and the Veteran was never notified of that records from Dr. Cooper were not obtained.  In view of the February 2012 remand instructions, as well as law and regulations pertaining to VA's duty to assist, the Board finds remand is necessary to make additional attempt(s) to obtain these relevant, outstanding non-VA treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on a claimant, as a matter of law, the right to compliance with the remand order).  See also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1) (the VA must make reasonable efforts to obtain outstanding private treatment records, including at least one follow-up request).  

The Board further finds that a remand a necessary to obtain additional medical opinion evidence regarding the Veteran's current pulmonary condition.  Consistent with the February 2012 remand, the Veteran was scheduled for and underwent VA pulmonary examination in March 2012.  The examiner did not find any evidence of service-connected asbestosis and instead found the Veteran's current respiratory and pulmonary complaints to be associated with chronic obstructive pulmonary disease (COPD).  The examiner further indicated that COPD was not related to the Veteran's service-connected disability picture; rather, it was due to tobacco use.  Pertinent to the current remand, review of the history provided at the examination (as dictated by the examiner) reveals that the Veteran reported no history of tobacco use.  This history was reiterated by the Veteran in an October 2012 written statement.  Given the lack of any history of tobacco use, the Board finds the March 2012 VA examination report inadequate as to the issue of whether the Veteran's COPD, and its associated symptoms, is part of his service-connected asbestosis.  Accordingly, on remand, the claims file should be returned to the March 2012 VA examiner for an addendum opinion.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, any outstanding VA treatment records dated since April 2012 should be obtained from the appropriate facilities, including the Hampton VA Medical Center (VAMC).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered to be in the constructive possession of VA adjudicators during the consideration of a claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding records of evaluation and/or treatment from the Veteran's private pulmonologist, Dr. Cooper.  Do not contact the Veteran and his representative for an additional authorization form unless the one completed by the Veteran in March 2012 cannot be used.  Any request for these records should be documented in the claims file, including any responses, negative or positive.  At least one follow-up request should be made unless information is received which indicates that further request for records would be futile.  If records from Dr. Cooper are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 20, 2012.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO/AMC should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completing all of the development above, return the Veteran's claims file to the examiner who completed the March 2012 VA examination.  Access to Virtual VA must be made available to the examiner for review, if needed.  

Following a review of the claims file, including any additional treatment records, the examiner is asked to clarify her opinion regarding the origin/etiology of the Veteran's COPD.  Specifically, the examiner is asked to discuss whether COPD and its associated symptoms can be considered as part of the Veteran's service-connected disability picture.  It is noted that the examiner previously indicated that COPD was due to tobacco use, but the history provided by the Veteran (as reported in the March 2012 VA examination report) indicates that he has never used tobacco products.  A complete medical rationale for all opinions expressed must be provided.

The Veteran should only be scheduled for an examination if the examiner deems one necessary to provide an appropriate response.  

4.  After the development requested has been completed, the RO should review any examination and/or medical opinion report(s) to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO/AMC should readjudicate the remanded claim in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


